Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2020 was filed after the mailing of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is 172 words in length.  Correction is required.  See MPEP § 608.01(b).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A “receiving unit configured to receive a reservation including designations of a reservation start time at which a vehicle enters a parking lot and a reservation end time at which the vehicle leaves the parking lot” in claim 1.
A “predicting unit configured to predict an arrival time at the parking lot in accordance with the arrival of the vehicle at a predetermined position” in claim 1.
A “control unit configured to perform control so that, when the arrival time 10predicted by the predicting unit is earlier than the reservation start time received by the receiving unit, it is determined whether the reservation start time is made earlier than the previously received reservation start time so that the vehicle is allowed to enter the parking lot, and when it is determined that a change in which the reservation start time is made earlier than the previously received reservation start time is possible, control is 15performed so that at least one of the reservation start time and the reservation end time is changed “ in claim 1.
The further limitation that the “control unit performs control so that a change in which the reservation end time is also made earlier 20than the previously received reservation end time is performed when the change in which the reservation start time is made earlier than the previously received reservation start time has been performed” in claim 2.
The further limitation that the “control unit performs a determination concerning whether a getting-on/off region in which a user 5of the vehicle gets on and off the vehicle is available in the parking lot by including the determination in determination conditions regarding whether the reservation start time can be made earlier than the previously received reservation start time” in claim 3.
The further limitation that the “control unit causes the vehicle to enter the getting-on/off region on the basis of the reservation start time” in claim 4
A “calculation unit configured to calculate a parking fee in accordance with a time at which the vehicle is parked in the parking lot” in claim 5.
An “estimating unit configured to estimate a congested state of the parking lot in the future” in claim 5.
The further limitation that the “estimating unit estimates a congested state at the reservation start time received in advance by the receiving unit and a congested state at the arrival time” in claim 5.
The further limitation that the “control unit determines whether a change in which the reservation start time is made earlier than the previously received reservation start time is possible when the estimating unit estimates that the congested state at the reservation start time is equal to 25or higher than a predetermined degree of congestion and a degree of congestion at the41 reservation start time is higher than that of the arrival time” in claim 5.
The further limitation that the “calculation unit applies an incentive to the parking fee when the control unit determines that the change in which the reservation start time is made earlier than the previously received reservation start time is possible and the reservation start time of the 5vehicle is made earlier than the previously received reservation start time” in claim 5. 
 The further limitation that the “incentive includes calculating the parking fee by regarding the reservation start time received in advance by the receiving unit as a use start time when the control unit determines that the 10change in which the reservation start time is made earlier than the previously received reservation start time is possible” in claim 6.
The further limitation that the “control unit determines whether the change in which the reservation start time is made earlier than the 15previously received reservation start time is possible when the congested state at the reservation start time estimated by the estimating unit is less than a predetermined degree of congestion” in claim 7
The further limitation that the “calculation unit calculates the parking fee using the arrival time as a reservation start time when the control unit determines that the change in which the 20reservation start time is made earlier than the previously received reservation start time is possible” in claim 7.
A “receiving unit configured to receive a reservation including designation of a reservation end time at which a vehicle leaves a parking lot and a parking lot leaving request including a scheduled getting-on time of a user of the vehicle getting on the 5vehicle” in claim 8.
A “control unit configured [(1)] to determine whether the vehicle is allowed to leave the parking lot at the scheduled getting-on time when the scheduled getting-on time received by the receiving unit is earlier than the reservation end time received by the receiving unit and [(2)] to perform control so that the reservation end time is changed to the 10scheduled getting-on time when it is determined that the vehicle is allowed to leave the parking lot at the scheduled getting-on time” in claim 8.
The further limitation that the “control unit performs a determination concerning whether the vehicle is allowed to leave the parking 15lot by including a determination concerning whether a getting-on/off region in which the user gets on and off the vehicle is available in the parking lot in determination conditions regarding whether the reservation end time can be made earlier than the previously received reservation end time and makes a reservation so that the vehicle is able to use the getting-on/off region when it is determined that the vehicle is allowed to leave the 20parking lot at the scheduled getting-on time” in claim 9.
A “calculation unit configured to calculate a parking fee in accordance with a time at which the vehicle is parked in the parking lot” in claim 10.
An “estimating unit configured to estimate a congested state of the parking lot in 43the future” in claim 10
“the estimating unit estimates a congested state at the reservation end time and a congested state at the scheduled getting-on time” in claim 10. 
The further limitation that the “control unit determines whether the reservation end time is able to be 5changed to the scheduled getting-on time earlier than the reservation end time when the estimating unit estimates that the congested state at the reservation end time is equal to or higher than a predetermined degree of congestion and a degree of congestion at the reservation end time is higher than that of the scheduled getting-on time” in claim 10. 
The further limitation that the “calculation unit applies an incentive to the parking fee when the control unit 10determines that a change in which the reservation end time is made earlier than the previously received reservation end time is possible and the reservation end time of the vehicle is made earlier than the previously received reservation end time” in claim 10. 
The further limitation that the “incentive 15includes calculating the parking fee by regarding the scheduled getting-on time as a use end time when the control unit determines that the change in which the reservation end time is able to be changed to the scheduled getting-on time earlier than the reservation end time” in claim 11.
The further limitation that the “control unit determines whether the reservation end time is able to be changed to the scheduled getting-on time earlier than the reservation end time when the congested state at the reservation end time estimated by the estimating unit is less than a predetermined degree of congestion” in claim 12.
 The further limitation that the “calculation unit calculates the parking fee in accordance with the reservation 44 end time when the control unit determines that the change in which the reservation end time is made earlier than the previously received reservation end time is possible and the reservation end time of the vehicle is made earlier than the previously received reservation end time” in claim 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 3 and claim 9 are objected to because of the following informalities:
in line 6 of claim 3 and lines 4-5 of claim 9, the phrase “in determination conditions regarding whether . . .” contains a grammatical error. The phrase would be grammatically correct if amended to state “in determining whether . . . .”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
  Claim 6 and Claim 11
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 5, which Claim 6 depends on, and Claim 10, which Claim 11 depends on, recites the broad recitation that “the calculation unit applies an incentive to the parking fee”; and Claim 6 and Claim 11 also recites that “the incentive includes calculating the parking fee;” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
STEP 2A PRONG 1 – Independent Claim 1 and dependent Claim 5 recite a “parking lot management device comprising: 
[1.] a receiving unit configured to receive a reservation including designations of a reservation start time at which a vehicle enters a parking lot and a reservation end time at which the vehicle leaves the parking lot;
[2.] a predicting unit configured to predict an arrival time at the parking lot in accordance with the arrival of the vehicle at a predetermined position; and
[3.] a control unit configured to perform control so that, 

[b.] when it is determined that a change in which the reservation start time is made earlier than the previously received reservation start time is possible, control is performed so that at least one of the reservation start time and the reservation end time is changed.”  
Claim 5 further recites that the “parking lot management device” further comprises:
“[1.] a calculation unit configured to calculate a parking fee in accordance with a time at which the vehicle is parked in the parking lot; and
[2.] an estimating unit configured to estimate a congested state of the parking lot in the future,
[3.] wherein
[a.] the estimating unit estimates a congested state at the reservation start time received in advance by the receiving unit and a congested state at the arrival time,
[b.] the control unit determines whether a change in which the reservation start time is made earlier than the previously received reservation start time is possible when the estimating unit estimates that the congested state at the reservation start time is equal to or higher than a predetermined degree of congestion and a degree of congestion at the reservation start time is higher than that of the arrival time, and
[c.] the calculation unit applies an incentive to the parking fee when the control unit determines that the change in which the reservation start time is made earlier than the previously received reservation start time is possible and the reservation start time of the vehicle is made earlier than the previously received reservation start time.”
These limitations, under the broadest reasonable interpretation, cover (1) receiving a reservation request, (2) processing that request based on the estimated time of arrival, and returning a fee based on details of the reservation including congestion of the lot at the time of the reservation, all of which is organizing human activity, but for the recitation of generic computer components (i.e., the "hardware processor" of the "receiving unit," "predicting unit," "control unit," "calculation unit," and "estimating unit." See Fig. 13 and p.37 c.4-16.) implementing the identified abstract idea. The mere recitation generic computer components does not take the claim out of the organizing human activity grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of a commercial interaction, but for the recitation of generic computer components, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04(a)(2). Accordingly, Claim 1 and Claim 5 recite an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because the receiving, predicting, control, calculation, and estimating units merely describe the use of generic computer components (i.e., a “hardware processor,” see Fig. 13 and p.37 c.4-16) to execute the claimed functions, and therefore, is equivalent to a mere instruction to apply the abstract idea on a computer. See MPEP 2106.05(f). The further limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components, thus merely using the computer as a tool to implement the abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the
abstract idea into a practical application, the additional elements of the receiving, predicting, control, calculation, and estimating units, amounts to no more than mere instructions to apply the judicial 
Dependent Claims 2-4 and 6-7, have been given the full two-prong analysis including analyzing the additional limitations, both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The further limitations of the dependent claims fail to establish claims that are not an abstract idea because the further limitations of the dependent claims merely further narrows the scope of the abstract idea. The further limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements. Additionally, performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, the dependent claims amount to mere instructions to implement the abstract idea using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the further limitations of the dependent claims fail to establish that the claims provide an inventive concept. For the reasons stated above, Claims 2-4 and 6-7 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Independent Claims 8 and 13, have been given the full two-prong analysis including analyzing the additional limitations, both individually and in combination. These claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. The elements and limitation of Claims 8 and 13 fail to establish claims that are not an abstract idea because the elements Claims 8 and 13 comprise that of Claim 1 discussed above. The organization of the elements and limitations of Claims 8 and 13 fail to integrate an abstract idea into a practical application just as discussed above for Claim 1. Additionally, performing the abstract ideas of Claim 1 as recited in each of the elements and limitations of Claims 8 and 13, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 1. Therefore, Claims 8 and 13 amount to mere instructions to implement the abstract idea using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 8 and 13 fail to establish that the claims provide an inventive concept, just as in Claim 1. Therefore, Claims 8 and 13 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Dependent Claims 9-12 and 14, have been given the full two-prong analysis including analyzing the additional limitations, both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The further limitations of the dependent claims fail to establish claims that are not an abstract idea because the further limitations of the dependent claims merely further narrows the scope of the abstract idea. The further limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements. Additionally, performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, the dependent claims amount to mere instructions to Claims 9-12 and 14, fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150066545A1 (“Kotecha”) in view of US20140149153A1 (“Cassandras”).
Regarding Claim 1, Kotecha teaches a parking lot management device, comprising “a receiving unit configured to receive a reservation including designations of a 5reservation start time at which a vehicle enters a parking lot and a reservation end time at which the vehicle leaves the parking lot” (Paragraph 31) and  “a predicting unit configured to predict an arrival time at the parking lot in accordance with the arrival of the vehicle at a predetermined position” (Paragraph 43).  Kotecha does not teach “a control unit configured to perform control so that, when the arrival time 10predicted by the predicting unit is earlier than the reservation start time received by the receiving unit, it is determined whether the reservation start time is made earlier than the previously received reservation start time so that the vehicle is allowed to enter the parking lot, and when it is determined that a change in which the Kotecha only teaches a control unit which changes the reservation start time to a predicted arrival time when either the reservation time is the current time (Paragraph 43) or the “park on arrival” feature is activated (Paragraphs 50 and 52), and therefore does not teach a control unit that changes the reservation time to the predicted arrival time when the predicted arrival time is earlier than the reservation time.) 
Cassandras teaches a parking lot management device, comprising “a control unit configured to perform control so that, when the arrival time 10predicted by the predicting unit is earlier than the reservation start time received by the receiving unit, it is determined whether the reservation start time is made earlier than the previously received reservation start time so that the vehicle is allowed to enter the parking lot, and when it is determined that a change in which the reservation start time is made earlier than the previously received reservation start time is possible, control is 15performed so that at least one of the reservation start time and the reservation end time is changed” (Claim 1; see also paragraphs 33-34 explaining “smart parking” which dynamically adjusts the reservation time based on predicted arrival time using the GPS of Paragraph 28. This system re-allocates parking spots or “resources” at fixed intervals, see Paragraphs 39, 45, 56, 60, and 62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cassandras with Kotecha because Cassandras teaches a better method of adjusting the reservation time, (i.e. dynamically) for a comparable parking lot management device (Paragraph 4 shows that inefficient parking spot allocations is a “major waste of time and fuel.” Paragraphs 5-6 show communication and reservation systems which more effectively allocate parking spaces to parkers. Paragraphs 7-8 outlines that reservation systems may still miss newly vacant ‘better’ parking spaces, or loose availability, in the time between the reservation and arrival. Paragraphs 11-12, 
Regarding Claim 2, Kotecha in view of Cassandras teaches the “parking lot management device according to claim 1,” as described above. Kotecha teaches “the control unit performs control so that a change in which the reservation end time is also made earlier than the previously received reservation end time is performed when the change in which the reservation start time is made earlier than the previously received reservation start time has been performed” (Kotecha defines “end time” as either a clock time or a duration from the start time, see paragraph 31. If “end time” is defined as a duration, then a change in the start time would result in a change in the end time). 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150066545A1 (“Kotecha”) in view of US20140149153A1 (“Cassandras”) and US20180012156A1 (“Voelz”).
Regarding Claim 3, Kotecha in view of Cassandras teaches the “parking lot management device according to claim 1,” as described above. Kotecha and Cassandras do not teach that “when it is determined whether the reservation start time is made earlier than the previously received reservation start time so that the vehicle is allowed to enter the parking lot, the control unit performs a determination concerning whether a getting-on/off region in which a user 5of the vehicle gets on and off the vehicle is available in the parking lot by including the determination in determination conditions regarding whether the reservation start time can be made earlier than the previously received reservation start time.” 
Voelz teaches that:
“when it is determined whether the reservation start time is made earlier than the previously received reservation start time so that the vehicle is allowed to enter the parking lot,” 
“the control unit performs a determination concerning whether a getting-on/off region in which a user 5of the vehicle gets on and off the vehicle is available in the parking lot” (Paragraph 28 shows a pick-up and transfer zone similar to the getting-on/off zone. Paragraph 31 shows communication with a central control unit the intention of picking up the vehicle at the pick-up zone, which could be the same as the transfer zone. Paragraph 20 shows a booking service which includes the transmission of planned parking duration to the system in advance. Paragraphs 8-9 show a re-parking process which determines the movement of vehicles between the pick-up or transfer zones, or a parking space, and another parking space.)
“by including the determination in determination conditions regarding whether the reservation start time can be made earlier than the previously received reservation start time” (Paragraph 8 lists a maximum number of vehicles permitted in the parking lot, Paragraph 20 shows a booking service which includes the transmission of planned parking duration to the system in advance, and Paragraph 31 shows communication with a central control unit regarding reservation. Therefore, the disclosed system would include the above determination performed by the control unit during the determination of availability of any start time, either by a new customer or an existing customer.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Voelz with Cassandras and Kotecha with the motivation to better optimize the usage of a parking area (Voelz Paragraph 6). 
Regarding Claim 4, Kotecha in view of Cassandras and Voelz teaches the “parking lot management device according to claim 3,” as described above. Kotecha further teaches that “the control unit causes the vehicle to enter [a parking] region on the basis of the reservation start time if the vehicle is . . . allowed to enter the [parking] region” (Paragraphs 8 and 39 discloses gates which can control access to the parking lot or a specific parking spot, and therefore cause a vehicle to enter or not enter a parking space or the parking lot.). Kotecha does not teach that “when the reservation start time has been made earlier than the previously received reservation start time, the control unit causes the vehicle to enter the getting-on/off region on the basis of the reservation start time if the vehicle is not allowed to enter the parking lot and is allowed to enter the getting-on/off region.”
 Voelz teaches that “when the reservation start time has been made earlier than the previously received reservation start time,” (Voelz Paragraph 8 lists a maximum number of vehicles permitted in the parking lot, Voelz Paragraph 20 shows a booking service which includes the transmission of planned parking duration to the system in advance, and Voelz Paragraph 31 shows communication with a central control unit regarding reservation. Therefore, the disclosed system would include the following determination performed by the control unit during the determination of availability of any start time, either by a new customer or an existing customer.)
“the control unit causes the vehicle to enter the getting-on/off region on the basis of the reservation start time if the vehicle is not allowed to enter the parking lot and is allowed to enter the getting-on/off region” (Voelz
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine Voelz with Cassandras and Kotecha with the motivation to better optimize the usage of a parking area (Voelz Paragraph 6).
Claims 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150066545A1 (“Kotecha”) in view of US20140149153A1 (“Cassandras”) and US20170323227A1 (“Sadeghi”).
Regarding Claim 5, Kotecha in view of Cassandras teaches the “parking lot management device according to claim 1,” as described above. Kotecha further teaches “a calculation unit configured to calculate a parking fee in accordance with a time at which the vehicle is parked in the parking lot” (Paragraph 35) and “an estimating unit configured to estimate a congested state of the parking lot in the future, wherein the estimating unit estimates a congested state at the reservation start time received in advance by the receiving unit and a congested state at the arrival time” (Paragraphs 34 and 44; Claim 18). Cassandras further teaches that “the control unit determines whether a change in which the reservation start time is made earlier than the previously received reservation start time is possible when the estimating unit estimates that the congested state at the reservation start time is equal to or higher than a predetermined degree of congestion and a degree of congestion at the reservation start time is higher than that of the arrival time” (Claim 1; see also paragraphs 33-34 explaining “smart parking” which dynamically adjusts the reservation time based on predicted arrival time using the GPS of Paragraph 28. This system re-allocates parking spots or “resources” at fixed intervals, see Paragraphs 39, 45, 56, 60, and 62). Kotecha and Cassandras do not teach that “the calculation unit applies an incentive to the parking fee when the control unit determines that the change in which the reservation start time is made earlier than the previously received reservation start time is possible and the reservation start time of the vehicle is made earlier than the previously received reservation start time.”
Sadeghi teaches that “the calculation unit applies an incentive to the parking fee when the control unit determines that the change in which the reservation start time is made earlier than the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine Sadeghi with Cassandras and Kotecha because applying the incentives applied to the parking meters of Sadeghi to the parking fees of Cassandras and Kotecha would optimize the utilization and profit of the parking device taught in Cassandras and Kotecha.
Regarding Claim 6, Kotecha in view of Cassandras and Sadeghi teaches the “parking lot management device according to claim 5,” as described above. Kotecha further teaches that “. . . the control unit determines that the change in which the reservation start time is made earlier than the previously received reservation start time is possible” (Kotecha Paragraph 43 teaches a control unit which changes the reservation start time to a predicted arrival time when either the reservation time is the current time.”). Kotecha does not teach that “the incentive includes calculating the parking fee by regarding the reservation start time received in advance by the receiving unit as a use start time when the control unit determines that the change in which the reservation start time is made earlier than the previously received reservation start time is possible.”
Sadeghi teaches that “the incentive includes calculating the parking fee by regarding the reservation start time received in advance by the receiving unit as a use start time . . .” (Paragraph 46 showing exclusion of other vehicles upon receipt of reservation; Paragraph 11 showing that the calculating unit is “configured to disable a processing of a payment for parking in the reserved parking space when it is determined that a [different vehicle] has entered the reserved parking space,” which implies the commencement of prior payment or obligation of payment prior to actual arrival of the reserved vehicle; Paragraph 113 showing online payment; and Paragraph 116 showing that pricing may be variable and optimized for profits based on analytics generated by the income, which covers a broad Kotecha and Sadeghi do not teach that the calculation occurring when the control unit determines that the change in which the reservation start time is made earlier than the previously received reservation start time is possible.”
Cassandras teaches that “[parking information is updated] when the control unit determines that the change in which the reservation start time is made earlier than the previously received reservation start time is possible” (. Cassandras paragraphs 33-34 shows “smart parking” which dynamically adjusts the reservation time. This system re-allocates parking spots or “resources” at fixed intervals, see Paragraphs 39, 45, 56, 60, and 62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cassandras with Kotecha because Cassandras teaches a better method of adjusting the reservation time, (i.e. dynamically) for a comparable parking lot management device (Paragraph 4 shows that inefficient parking spot allocations is a “major waste of time and fuel.” Paragraphs 5-6 show communication and reservation systems which more effectively allocate parking spaces to parkers. Paragraphs 7-8 outlines that reservation systems may still miss newly vacant ‘better’ parking spaces, or loose availability, in the time between the reservation and arrival. Paragraphs 11-12, therefore, propose that the optimal parking space for each potential parker is updated dynamically and in real time, as the location of the potential parkers and availability of spaces changes in order to solve the problem outlined above.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine Sadeghi, Cassandras, and Kotecha because applying the incentives applied to parking the parking meters of Sadeghi to the parking fees of Cassandras and Kotecha would optimize the utilization and profit of the parking device taught in Cassandras and Kotecha. Thus Claim 6 is unpatentable.
Regarding Claim 7, Kotecha in view of Cassandras and Sadeghi teaches the “parking lot management device according to claim 5,” as described above. Kotecha further teaches that “the 
Claim 8 and Claim 9 are rejected for substantially the same reasons addressed in the rejection of claim 3 above.
Claim 10 is rejected for substantially the same reasons addressed in the rejection of claim 5 above.
Claim 11 is rejected for substantially the same reasons addressed in the rejection of claim 6 above.
Claim 12 is rejected for substantially the same reasons addressed in the rejections of claims 10 and 3 above.
Claim 13 is rejected for substantially the same reasons addressed in the rejections of claims 1 and 8 above.
Claim 14 is rejected for substantially the same reasons addressed in the rejection of claims 13 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
US20150149265A1 showing a parking lot reservation system for autonomous vehicles
US8799037B2 showing a smart parking system using kiosks
JP2018190215 showing an autonomous valet parking system with control unit.
CN106128165A showing a parking berth reservation system which includes valet parking.
CN104376607B showing an intelligent parking space timing system which updates parking status in real time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MATTHEW PARKER GOODMAN/Examiner, Art Unit 4114                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628